Citation Nr: 0634333	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-08 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a nerves and 
anxiety disorder other than post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an enlarged heart.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for diabetes mellitus 
type II (DM), including as secondary to exposure to the 
herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2002 and 
November 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing has been made 
and is associated with the claims file

The issues of entitlement to service connection for an 
enlarged heart, a stomach condition, and DM, including as 
secondary to exposure to Agent Orange, addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
is diagnosed with a nerves and anxiety disorder, other than 
PTSD.

2.  The medical evidence does not establish that the veteran 
is diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a nerves and 
anxiety disorder, other than PTSD, is not appropriate.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

2.  Entitlement to PTSD is not appropriate.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5102, 5103 and 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Post-adjudication VCAA notice was provided concerning the 
claim for service connection for a nerves and anxiety 
disorder in August 2003, and a pre-adjudication notice was 
provided for the claim of service connection for PTSD in May 
2005.  The notices provided informing the veteran of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, event, 
including a stressor, causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service, or stressor and development of PTSD.  The veteran 
was also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on her behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  Subsequent 
additional notice was provided in June 2005.

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on three of the five 
elements). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for rating the disabilities for 
which service connection is claimed or on establishing an 
effective date should the claims for service connection be 
granted.  The Board is denying the claims for service 
connection and thus any question as to a disability rating or 
effective date is rendered moot.  Therefore, any defect with 
respect to the notice under Dingess, supra, has not 
prejudiced the veteran's claim.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did.  For these reasons, any 
procedural defect caused by the timing of notice was cured 
and the veteran has not been prejudiced by any defect in the 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 
5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical and personnel records, VA treatment 
records, and private treatment records of which it was 
notified.  The veteran was not offered VA examination.  In 
the present case, the RO determined that a VA examination was 
not necessary to decide the claims of service connection 
discussed below.  The Board concurs, as the medical evidence 
presents no indication that the veteran has been diagnosed 
with the claimed conditions, as will be explained below. 

The veteran has identified no additional records to obtain, 
pertinent to these claims, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims of service 
connection and higher evaluations is required to comply with 
the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for a nerves and 
anxiety disorder, and for PTSD. He testified before the 
undersigned Veterans Law Judge that he developed these 
conditions in response to stress involved in his military job 
when on standby in Amarillo, Texas during the Bay of Pigs.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses or an organic disease of the nervous system to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records reflect no complaints of or treatment 
for a nervous or anxiety condition, or for PTSD, during 
active service.  

VA and non-VA treatment records have been obtained and 
demonstrate no complaints of or treatment for a psychiatric 
disorder, to include nervousness, anxiety, and PTSD.  Rather, 
private treatment records dated from 1998 through 2003 
reflect consistent findings that the veteran presented 
without evidence of any depression, anxiety or agitation.  VA 
treatment records show that screening for PTSD in September 
2004 and October 2005 was negative.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge that he had been diagnosed with PTSD and 
was being treated by his VA health care provider.  These 
records were obtained and, as above noted, show no treatment 
of or diagnosis for a nerves and anxiety disorder, or for 
PTSD.  Rather, screenings for PTSD were negative.

In summary, the medical evidence does not show that the 
veteran has been diagnosed with a nerves and anxiety 
disorder, other than PTSD, or with PTSD. 

Accordingly, the Board finds that a preponderance of the 
evidence does not support service connection for a nerves and 
anxiety disorder, other than PTSD, or PTSD.  Without a 
diagnosis of a nerves or anxiety disorder, other than PTSD, 
or of PTSD, the veteran's reported complaints of nervousness 
and anxiety, and symptoms of PTSD, cannot in and of 
themselves constitute disabilities for which service 
connection may be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim.")

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim. The veteran as a layperson is not competent to 
offer an opinion as to a medical diagnosis, consequently his 
statements and testimony to the extent that he has a nerves 
and anxiety disorder, other than PTSD, and PTSD, that are the 
result active service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board must reject the veteran's statements and testimony 
as favorable evidence that the veteran currently has a nerves 
and anxiety disorder, other than PTSD, and PTSD, that are the 
result of active service. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of a current nerves and anxiety disorder, other than 
PTSD, and of PTSD, for which service connection may be 
granted, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a nerves and anxiety disorder is 
denied.

Service connection for PTSD is denied.



REMAND

The veteran also seeks entitlement to service connection for 
enlargement of the heart, a stomach disability, and diabetes 
mellitus.  In May 2006, the veteran testified that he was 
treated by private physicians for his heart, stomach, and 
diabetes conditions, and that these physicians told him that 
his heart and stomach conditions were the result of 
aggravation of pre-existing conditions.  In addition, he 
testified that he was told his diabetes mellitus had been 
manifest long before it was actually diagnosed.

A statement from one of the veteran's private treating 
physicians, Jeffrey L. Newswanger, D.O., and Board Certified 
Family Physician, is of record and states that the veteran's 
cardiomegaly, hypertension, gastroesophageal reflux, and mild 
type 2 DM existed many years prior to the physician beginning 
his treatment of the veteran in 1999.

The Board observes that the physicians of which the veteran 
testified in May 2006 were not previously of record.  In 
addition, the records of Dr. Newswanger have not been 
obtained.

The Board finds that an attempt must be made to find these 
records and, after receiving them, to afford the veteran VA 
examination to determine the nature, extent, and etiology of 
his currently manifested cardiomegaly, stomach disorder, and 
DM.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any and 
all records of treatment he has received 
for his claimed heart and stomach 
conditions, and his DM.  Obtain any and 
all identified records of treatment, 
including specifically those of Dr. 
Newswanger of Manchester, Kentucky, a Dr. 
Luger of Wise, Virginia and of a hospital 
in Elizabethan, Tennessee.  The Board 
notes that the veteran stated the 
physician in Elizabethan, Tennessee had 
died, but that the records would still 
exist at the hospital.  Obtain release of 
private medical records as appropriate and 
perform any and all follow-up actions 
necessary.

2.  After completing #1, above, make 
arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and etiology 
of his manifested heart condition, stomach 
condition, and DM.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence, the veteran's testimony 
before the undersigned Veterans Law Judge, 
and a copy of this decision and remand, 
must be sent to the examiners for review.  
The examiner should summarize the medical 
history, including the onset and course of 
his heart condition, stomach condition, 
and DM; describe any current symptoms and 
manifestations attributed to his heart 
condition, stomach condition, and DM; and 
provide diagnoses for any and all 
cardiovascular, gastro-intestinal, and 
diabetic pathology identified.  

The examiner is asked to provide opinions 
for the following questions:

(1)	Is it very likely, as least as 
likely as not, or highly unlikely that 
any manifested heart condition and 
stomach condition is in whole or in 
part the result of the veteran's active 
service, or any incident thereof, to 
include aggravation of a pre-existing 
heart and/or stomach condition, or, in 
the alternative,
(2)	Is it very likely, as least as 
likely as not, or highly unlikely that 
any manifested heart condition, to 
include hypertension, or stomach 
condition, to include ulcers, hiatal 
hernia, and gastroesophageal reflux, 
had its onset during active service or 
in the presumptive one-year period 
following discharge from service?
(3)	Is it very likely, as least as 
likely as not, or highly unlikely that 
any manifested DM is in whole or in 
part the result of the veteran's active 
service, or any incident thereof or, in 
the alternative, had its onset during 
active service or within the 
presumptive one-year period following 
discharge from service?

The examiner is asked to provide a 
complete rationale for his or her 
opinions.  If the examiner is unable to 
make an opinion, he or she should so 
state. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for an enlarged heart, a stomach disorder, 
and DM, with application of all 
appropriate laws and regulations, to 
include consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


